Citation Nr: 1143829	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for esophageal cancer, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  His service included a tour of duty in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The record shows that the Veteran requested a hearing at the RO before a Veterans Law Judge in April 2010, but withdrew this request in May 2011 asserting that the issue of entitlement to service connection for esophageal cancer, claimed as due to exposure to Agent Orange, had been addressed at a hearing before a Decision Review Officer (DRO) (in June 2010).  


FINDINGS OF FACT

1.  The Veteran served on Vietnam.

2.  The Veteran's esophageal cancer did not manifest in service or for many years thereafter and is not related to service, to include exposure to Agent Orange.


CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by active service nor may it be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in March 2009 and May 2009, which was prior to the June 2009 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The March 2009 and May 2009 letters noted above, informed the appellant of what was necessary to substantiate his claim for service connection for esophageal cancer, claimed as due to exposure to Agent Orange, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In regard to the claim presently on appeal, the Veteran was provided with the degree of disability and effective date of disability elements in the March 2009 and May 2009 letters.    

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim, including obtaining VA outpatient records and identified private records, and affording him the opportunity to attend a Board hearing which he declined in May 2011 in lieu of a hearing he attended before a Decision Review Officer in June 2010.  

With respect to VA examinations, the Board acknowledges that a VA medical opinion was not obtained in this appeal, but for the reasons discussed below, the Board has concluded that the duty to provide an examination has not been triggered.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Pertinent Law and Regulations

As an initial matter, the Board notes that there is no claim that the disability for which service connection is claimed was combat related.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F/ 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a malignant tumor may be granted if manifest within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.307(a)(6), 3.309(e).  Note 2. 

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007).

III.  Analysis

The Veteran asserts that his esophageal cancer, diagnosed in 2008, is related to his exposure to Agent Orange in Vietnam.  His service personnel record (DD Form 214) shows that he served in the Republic of Vietnam.

The Veteran's service treatment records are devoid of complaints or treatment of a gastrointestinal nature.  They show that he had a normal clinical evaluation of abdomen and viscera at his July 1968 separation examination, and that he denied a history of stomach or intestinal trouble on a July 1968 Report of Medical History.

The earliest postservice medical evidence suggesting cancer of the esophagus is a record dated over four decades after service, in October 2008.  In this regard, private medical records include an October 2008 upper endoscopy report containing findings of a malignant appearing lower esophageal mass.  These records note that the Veteran had a 20 year history of gastroesophageal reflux disease and reflect diagnoses of esophageal carcinoma.  They also show that the Veteran underwent a transhiatal esophagectomy, feeding jejunostomy and accufuser bupivacaine pump insertion in November 2008.  Also on file are VA outpatient records in 2009 that include a February 2009 record and a May 2009 Agent Orange Examination report noting that the Veteran had esophageal adenocarcinoma moderately well differentiated with a history positive for h. pylori, surgery in 2008 with partial gastrectomy and reasnastamosis of stomach remnant with upper esophagus, and a long history of gastroesophageal reflux disease and Barrett's.  

Based on the Veteran's active service in Vietnam, the Board presumes that he was exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, as noted above, esophageal cancer is not a condition enumerated under 38 C.F.R. § 3.309(e).  The Board has considered the Veteran's submission of a copy of pending legislation which, if enacted, would amend the statute that covers the presumption of service connection for certain cancers associated with exposure to herbicides during the Vietnam Era (adding cancers of any tissues through the opening the gastrointestinal tract to the end, including tissues extending through the esophagus).  See proposed Thomas G. Schubert Agent Orange Fairness Act (2009 CONG US HR 3491, 111th CONGRESS, Introduced in House, July 31, 2009).  However, that legislation was referred to the Subcommittee on Disability Assistance and Memorial Affairs, has not been enacted, and is not applicable to the current appeal.  Similarly, the fact that the document references a grant in another case, does not establish a precedent. 

Based on the foregoing, the appellant is not entitled to a presumption that the Veteran's esophageal cancer is due to herbicide exposure.  Consequently, the record must show evidence establishing a connection between active service, to include the presumed exposure to herbicides in Vietnam, and the Veteran's development of esophageal cancer.  The regulations governing presumptive service connection for Agent Orange do not preclude a veteran or the appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 

Accordingly, the Board will proceed to evaluate the appellant's claim for entitlement to service connection under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, including consideration of whether the Veteran's esophageal cancer has been linked to his presumed Agent Orange exposure.

As indicated above, the evidence of record does not show that the Veteran actually had carcinoma of the esophagus during active service or wiothin one year of separation.  Rather, the medical evidence of record reveals that he was first shown to have this disability decades after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor worthy of consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  As far as continuity of symptomatology is concerned under 38 C.F.R. § 3.303(b), the Veteran has not asserted nor does the evidence suggest that he has had continuous symptoms of esophageal cancer since service.  Rather, the Veteran asserted at the June 2010 DRO hearing that the cancer was discovered during a routine checkup two years earlier.  He said that that at that time his doctor didn't like what he saw with his blood work and sent him to another doctor for a scope on his esophagus.  He said the results of the scope showed that he had esophageal cancer.  Thus, service connection under 38 C.F.R. § 3.303(b) has not been established.  

With respect to establishing service connection under 38 C.F.R. § 3.303(d), this too has not been established by the evidence.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).

As is noted above, the proposed legislation that the Veteran submitted in support of his claim (see proposed Thomas G. Schubert Agent Orange Fairness Act (2009 CONG US HR 3491, 111th CONGRESS, Introduced in House, July 31, 2009), along with an online article from Watchdog dot Org discussing this legislation, does not provide for presumptive service connection for esophageal cancer under 38 C.F.R. §§ 3.307, 3.309(e) since the bill was not passed to become law.  Moreover, to the extent that this evidence suggests a link between the Veteran's exposure to Agent Orange and esophageal cancer, it is insufficient to establish service connection under 38 C.F.R. § 3.303(d) since the evidence is general in nature, does not specifically relate to the facts and circumstances surrounding this particular case, and was not accompanied by the opinion of any medical expert.  Thus, the Board accords no probative value to this evidence submitted by the Veteran and finds it to be insufficient to show that the Veteran's esophageal cancer is related to events during his active service, to include presumed herbicide exposure.  Id.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); see also
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  A laymen is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The etiology of cancer is does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his esophageal cancer are not competent.  

In short, the record is devoid of evidence by an individual with appropriate expertise relating the Veteran's esophageal cancer to service, including exposure to Agent Orange.

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim for service connection for esophageal cancer.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for esophageal cancer, claimed as due to exposure to Agent Orange, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


